Case 2:18-cv-03436-ADS-AYS Document 20 Filed 01/30/19 Page 1 of 6 PagelD #: 157

SURETEC INSURANCE COMPANY

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK Bond Number 3406150

 

THE TEDDY BEARYS LTD.
Plaintiff UNDERTAKING FOR COSTS
2:18-cv-03436
-against-

DOVER PUBLICATIONS, INC.
Defendant

 

WHEREAS, the above named The Teddy Bearys Ltd. Plaintiff, by an Order granting in part and denying in part
16 Motion for Bond on October 3,2018. Pursuant to Local Civil Rule 54-2, Plaintiff is directed to post a security
bond with the Clerk’s Office. Dover Publications, Inc. the said Defendant being entitled to security for costs.

NOW, THEREFORE, the SURETEC INSURANCE COMPANY, having an office and principal place
of business for the State of New York, c/o Arthur B. Levine Company 370 Lexington Avenue, Suite 1101,
New York, NY 100177 hereby undertakes, pursuant to the Statute in such case made and provided, that

it will pay, upon demand, to the Defendant all costs which may be awarded to the Defendant not exceeding
the sum of SEVEN THOUSAND FIVE HUNDRED DOLLARS and 00/100ths---------- ($7,500.00).

Dated: January 23,2019 go

SURETEC INSURANCE ¢ COMPANY

by: fegely Ae C.

Marg: rey oy Man Atforney-in-Fact
Case 2:18-cv-03436-ADS-AYS Document 20 Filed 01/30/19 Page 2 of 6 PagelD #: 158

SURETY ACKNOWLEDGMENT:

STATE OF NEW YORK
COUNTY OF NEW YORK

On the 23rd day of January, 2019 before me personally came Margaret McLaughlin to me known, who,
being by me duly sworn, did depose and say that she is an Attorney-in-Fact of SURETEC INSURANCE
COMPANY the corporation described in and which executed the within instrument; that she knows the
corporate seal of said corporation; that the seal affixed to the within instrument is such corporate seal, and
that she signed the said instrument and affixed the said seal as Attorney-in-Fact by authority of the Board
of Directors of said corporation, and that she signed her name thereto by like order and that the said
company has received from the Superintendent of Insurance of the State of New York, and that such
certificate has not been revoked.

Bia Notte.

Notary Public

ANITAHUNTER
Notary Public, State of New York
Registration No. 01HU4828374
Qualified in Richmond County
Commission Expires April 30, 2019
Case 2:18-cv-03436-ADS-AYS Document 20 Filed 01/30/19 Page 3 of 6 PagelD #: 159

 

 

poa #: 3210004

SureTec Insurance Company
LIMITED POWER OF ATTORNEY

Know All Men by These Presents, That SURETEC INSURANCE COMPANY (the “Company”), a corporation duly organized and
existing under the laws of the State of Texas, and having its principal office in Houston, Harris County, Texas, does by these presents

make, constitute and appoint
Anita Hunter, Carol Levine, Sybil Levine, Margaret McLaughlin, Maria Sponza

its true and lawful Attorney-in-fact, with full power and authority hereby conferred in its name, place and stead, to execute, acknowledge
and deliver any and all bonds, recognizances, undertakings or other instruments ~or contracts of suretyship to include waivers to the
conditions of contracts and consents of surety for, providing the bond penalty does not exceed

Five Million and 00/100 Dollars ($5,000,000.00)

and to bind the Company thereby as fully and to the same extent as if such bond were signed by the President, sealed with the corporate
seal of the Company and duly attested by its Secretary, hereby ratifying and confirming all that the said Attorney-in-Fact may do in the
premises. Said appointment shall continue in force until 12/31/2018 and is made under and by authority of the following
resolutions of the Board of Directors of the SureTec Insurance Company:
Be it Resolved, that the President, any Vice-President, any Assistant Vice-President, any Secretary or any Assistant Secretary shall be and is
hereby vested with full power and authority to appoint any one or more suitable persons as Attomey(s)-in-Fact to represent and act for and on
behalf of the Company subject to the following provisions:
Attorney-in-Fact may be given full power and authority for and in the name of and of behalf of the Company, to execute, acknowledge and
deliver, any and all bonds, recognizances, contracts, agreements or indemnity and other conditional or obligatory undertakings and any and all
notices and documents canceling or terminating the Company’s liability thereunder, and any such instruments so executed by any such
Attomey-in-Fact shall be binding upon the Company as if signed by the President and sealed and effected by the Corporate Secretary,
Be it Resolved, that the signature of any authorized officer and seal of the Company heretofore or hereafter affixed to any power of attorney or
any certificate relating thereto by facsimile, and any power of attorney or certificate bearing facsimile signature or facsimile seal shall be valid
and binding upon the Company with respect to any bond or undertaking to which it is attached. (Adopted at a meeting held on 20" of April,
1999.)

In Wimess Whereof, SURETEC INSURANCE COMPANY has caused these presents to be signed by its President, angvits corporate seal
to be hereto affixed this 27h day of April , A.D, 2017 .

     
 

SA aR

John Knox /f

J

On this 27 day of April , A.D. 2017 before me personally came John Knox Jr., to me known, who, being by me dfly swom, did depose and say, that he
resides in Houston, Texas, that he is President of SURETEC INSURANCE COMPANY, the company described in and which executed the above
instrument; that he knows the seal of said Company; that the seal affixed to said instrument is such corporate seal; that it was so affixed by order of the
Board of Directors of said Company; and that he signed his name thereto by like order.

State of Texas Ss:
County of Harris

   
 

   

 

 

 

 

 

 

 

ty, JACQUELYN GREENLEAF
aa ihe Notary Public, State of Texas .
Bese Comm. Expires 05-18-2021 Jacq\jelyn Greenleaf, Notary Public
“Hi Notary 1D 126903029 i Al, y
My commission expires May 18, 2021

 

 

I, M. Brent Beaty, Assistant Secretary of SURETEC INSURANCE COMPANY, do hereby certify that the above and foregoing is a true and correct copy
of a Power of Attorney, executed by said Company, which is still in full force and effect; and furthermore, the resolutions of the Board of Directors, set
out in the Power of Attorney are in full force and effect.

  
  

Given under my hand and the seal of said Company at Houston, Texas this 2344 day of January 2019 san.

 

M. Brent Beaty! Assistant Sec¥etary

Any instrument issued in excess of the penalty stated above is totally void and without any validity.
For verification of the authority of this power you may call (713) 812-0800 any business day between 8:00 am and 5:00 pm CST.

 

 
Case 2:18-cv-03436-ADS-AYS Document 20 Filed 01/30/19 Page 4 of 6 PagelD #: 160

 

MARKED’

SureTec Insurance Company
1330 Post Oak Blvd., Suite 1100
Houston, TX. 77056

 

 

FINANCIAL STATEMENT
as of December 31, 2017
Statutory Basis
Bonds $ 136,016,880 Reserve for Losses and Loss Expense $ 12,474,054
Stocks 25,314,443 Reserve for Unearned Premiums 36,903,494
Cash & Short Term Investments 80,304,186 Other Liabilities 101,806,443
Agents Balances or Uncollected Premiums 6,483,751 TOTAL UABILITIES 151,183,991
Other Admitted Assets 5,120,359
Capltal Stack 3,000,000
Surplus 97,055,598
TOTAL POLICYHOLDERS SURPLUS 102,055,598
TOTAL LIABILITIES AND POLICYHOLDERS
TOTAL ASSETS $ _ 253,239,589 SURPLUS $ 253,239,589

 

Bonds and stocks are valued in accordance with the basis adopted by the National Association of Insurance Commissioners.
Securities carried In the above statement are deposited as required by law.

 

CERTIFICATE

David Allen Wisnoskl, Treasurer, and Michael Charles Kelmig, Secretary, of the SureTec Insurance Company, belng duly swom each for himself, deposes and says that they
are the above described officers of the sald Company and that on the 31st day of December, 2017, the Company actually possessed the assets set forth in the foregoing
financial statement, except as hereinbefore Indicated, and that the foregoing statement Is a correct exhibit of such assets and {labllitles of said Company on the 31st day of

December, 2047, according to the best of thelr Information, knowledge and bellef.

President

STATE OF TEXAS
COUNTY OF HARRIS

On this 20th day of Februry, 2018, befora me came the above
named officers of SureTec Insurance Compeny to me known to
be the Individuals and officers described herein, and
acknowledge that they executed the foregoing Instrument and
affixed the seal of the corporation thereto by the authority of
thelr office.
siz, JACQUELYN GREENLEAF
Oy {kee Notary Public, Stata ©

we S= Comm. Expires 05-18-2021

” Notary 1D 126903029

  
  
   

it,

ASRELs,
oN
s

at

ay
sh
is
:
4
‘2
Y,

AY,
a
3
29
2
Se,
%,

‘Nt

 

 

 

 

 

Treasurer

Anny

Notary Pikplic WO?
Case 2:18-cv-03436-ADS-AYS Document 20 Filed 01/30/19 Page 5 of 6 PagelD #: 161

State of New York

DEPARTMENT OF FINANCIAL SERVICES
WHEREAS IT APPEARS THAT

SureTec Insurance Company

Home Office Address Hotston, Texas
Organized under the Laws of Texas

has complied with the necessary requirements of or pursuant to law, it is hereby

licensed to do within this State the business of
personal injury liability, property damage liability and fidelity and surety insurance, as specified in paragveph(s) 1°, 14
and 16 of Section 1113(a) of the New York insurance Law to the extent permitted by certified copy of its charter

document on file in this Department until July 1, 2019.

In Witness Whereof, I have hereunto set
my hand and affixed the official sec! of this
Department at the City of Albany, New York, this
ist day of July, 2018

Maria T. Vullo
Superintendent
By Hatiiue Geasssnos

 

Kathleen Granderath
Special Deputy Superintendent

Original on Watermarked Paper
Case 2:18-cv-03436-ADS-AYS Document 20 Filed 01/30/19 Page 6 of 6 PagelD #: 162

CERTIFICATE OF SOLVENCY UNDER SECTION 1111 OF THE NEW
YORK INSURANCE CLAW

STATE OF NEW YORK
DEPARTMENT OF FINANCIAL SERVICES
It is hereby certified that

SureTec Insurance Company
Of Houston, Texas

a corporation organized under the laws of the State of Texas and duly
authorized to transact the business of insurance in this State, is qualified
to become surety or guarantor on all bonds, undertakings, recognizances,
guaranties and other obligations required or permitted by law; and that the
said corporation is possessed of a capital and surplus including gross
paid-in and contributed surplus and unassigned funds (surplus)
aggregating the sum of $108,478,771 (Capital $5,000,000) as is shown by
its sworn financial statement for the second quarter ending

June 30, 2018 on file in this Department, prior to audit.

The said corporation cannot lawfully expose itself to loss on any one risk
or hazard to an amount exceeding 10% of its surplus to policyholders,  -

unless it shall be protected in excess of that amount in the manner
provided in Section 4118 of the Insurance Law of this State.

In Witness Whereof, | have
unto set my hand and affixed

official seal of this Department
in the City of Albany, this

30th day of August, 2018.

Maria T. Vullo
Superintendent

By HAthleve Crossan

Kathleen Granderath
Special Deputy Superintendent

 

 
